Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of a minor informality: This claim recites “a plurality of provided 3D model” which should be amended to read --a plurality of provided 3D models--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpas et al. (U.S. Patent Application Publication No. 2015/0157822), referred herein as Karpas.
Regarding claim 1, Karpas teaches a process for constructing a personalized contacting interface for a facial mask (para 6; para 75, lines 1-8), comprising the steps of providing a three-dimensional (3D) reference model representative of a human face (para 76, lines 1-3 and 12-16); identifying in the reference model a desired contact area circumscribing one or more facial regions, and generating a digital design model of a contacting interface, the digital design model having a perimeter configured to provide a continuous air seal along the desired contact area of the reference model (para 78, lines 3-11; para 79, lines 1-11; para 82, lines 1-5; para 84, lines 1-10); receiving a 3D facial target model corresponding to the face of a subject, performing an elastic transformation of the reference model to conform the reference model to the target model, and modifying said perimeter of said digital design model based on the transformed reference model (para 80, lines 8-15; para 83, lines 1-3 and 7-16; para 84, lines 1-10; para 85; para 89, lines 1-14); and using said modified digital design model to generate a set of manufacturing instructions for a contacting interface personalized for said subject (para 78, the last 4 lines; para 95).
Regarding claim 2, Karpas teaches the process of claim 1, wherein the reference model comprises at least the nasal region and oral region of a human face (para 78, lines 3-11; para 83, lines 1-3; para 85, lines 1-3).
Regarding claim 3, Karpas teaches the process of claim 1, wherein the reference model is provided in a format selected from the group consisting of polygon mesh, depth map, parameterized polynomial, and subspace representation (para 76, lines 16-20).
Regarding claim 4, Karpas teaches the process of claim 1, wherein the step of providing a reference model further comprises the step of selecting from among a plurality of provided 3D model representative of various face shapes (para 84, lines 1-10).
Regarding claim 5, Karpas teaches the process of claim 1, wherein said desired contact area circumscribes at least one of the nasal region and the oral region of a face (para 78, lines 3-11; para 79, lines 1-11; para 85).
Regarding claim 7, Karpas teaches the process of claim 1, wherein said facial mask comprises a standard mask body, and wherein said contacting interface is interchangeable and is configured to be associated with said standard mask body (para 97, lines 1-4; para 100, lines 1-12 and the last 2 lines).
Regarding claim 8, Karpas teaches the process of claim 1, wherein said facial mask is a continuous positive airway pressure (CPAP) mask (para 79, lines 1-11).
Regarding claim 9, Karpas teaches the process of claim 1, wherein the step of generating said digital design model of a contacting interface comprises generating a plurality of digital design models associated with various face shapes (para 79, lines 1-11; para 80, lines 8-15; para 84, lines 1-10; para 85).
Regarding claim 10, Karpas teaches the process of claim 1, wherein the step of generating said digital design model of a contacting interface comprises the steps of: receiving a digital design model of a contacting interface, and modifying said perimeter of said received digital design model so as to provide a continuous air seal along said desired contact area of the reference model (para 78, lines 3-11; para 79, lines 1-11; para 80, lines 8-15; para 83, lines 7-16; para 89, lines 1-14).
Regarding claim 11, Karpas teaches the process of claim 1, wherein the step of performing the elastic transformation of the reference model comprises an initial step of performing a rigid alignment of the reference model with the target model (para 85; para 97, lines 1-8).
Regarding claim 16, Karpas teaches the process of claim 1, wherein the step of modifying said perimeter of said digital design model comprises the steps of: identifying a plurality of first control points along said desired contact area of the transformed reference model, identifying a plurality of second control points along said perimeter of said digital design model, corresponding to said plurality of first control points, and modifying a position of each of said plurality of second control points based upon a position of each of said plurality of first control points (para 85; para 89, lines 1-14; para 90, the last 6 lines; para 97, lines 1-17).
Regarding claim 17, Karpas teaches the process of claim 1, wherein the step of generating a set of manufacturing instructions generates a set of instructions to construct a mold (para 87, lines 5-8).
Regarding claim 18, Karpas teaches the process of claim 1, wherein the step of generating a set of manufacturing instructions generates a set of instructions to manufacture said contacting interface in an additive printing process (para 87, lines 5-21; para 100, lines 1-10).
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, medium, and program, which is disclosed by Karpas, para 145, lines 1-15); thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karpas, in view of Davis (U.S. Patent Application Publication No. 2014/0261430), referred herein as Davis.
Regarding claim 6, Karpas teaches the process of claim 1, wherein the modeling obtains data for the entire face (para 90, lines 1-7 and the last 6 lines).  Karpas does not explicitly teach that said desired contact area circumscribes the entire face.
Davis teaches a process for constructing a personalized contacting interface for a facial mask that may be a CPAP mask, comprising providing a 3D model representative of a human face, identifying a desired contact area circumscribing one or more facial regions, generating a digital design model of a contacting interface  to provide a continuous air seal along the desired contact area, and modifying parameters of the digital design model to generate manufacturing instructions for a personalized contacting interface (para 24, lines 1-8; paras 25 and 26; para 30, lines 1-9), wherein said desired contact area circumscribes the entire face (fig 1; para 28, lines 1-15; para 37, lines 7-13).  It would have been obvious to one of ordinary skill in the art to account for a mask that circumscribes the entire face because as taught by Davis, this provides for reduced pressure on areas of the face while retaining the pneumatic seal, thus improving the result of the output customized mask (see, for example, Davis, para 28, the last 8 lines).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karpas, in view of Harmon (U.S. Patent Application Publication No. 2015/0234942), referred herein as Harmon.
Regarding claim 12, Karpas teaches the process of claim 11, wherein said rigid alignment comprises the steps of: identifying a set of first feature points (FPD) corresponding to selected facial locations of the reference model, detecting a set of second FPDs of the target model corresponding to said plurality of first FPDs, and finding a transformation which optimizes the fit between said set of first FPDs and said set of second FPDs (para 85; para 89, lines 1-14; paras 90 and 95).  Although one of ordinary skill in the art would infer that optimizing the fit would minimize a geometric distance between the FPDs, Karpas does not explicitly teach minimizing the geometric distance.
Harmon teaches a process for constructing a personalized facial mask, comprising providing a 3D reference model representative of a human face, receiving a 3D facial target model corresponding to the face of the subject, performing a transformation of the reference model, and modifying parameters of a digital design model based on the transformed reference model to align the models based on identified feature points (para 28, lines 1-4; para 29; para 31, lines 1-5), wherein alignment of the models comprises minimizing a geometric distance between feature points (paras 31 and 32).  It would have been obvious to one of ordinary skill in the art to minimize this distance because as taught by Harmon, this helps to align the model in an efficient manner that ensures the best fit between the facial data and personalized mask (see, for example, Harmon, para 6, lines 1-10 and para 32).
Regarding claim 13, Karpas in view of Harmon teaches the process of claim 12, wherein said set of first FPDs comprises at least a nose tip, mouth corners, and eye corners (Karpas, figs 5B and 8; para 85, lines 1-7; para 90; Harmon, paras 29 and 31).
Regarding claim 14, Karpas in view of Harmon teaches the process of claim 12, wherein said set of second FPDs is detected automatically (Karpas, para 85, lines 1-7).
Regarding claim 15, Karpas teaches the process of claim 1, wherein the step of performing the elastic transformation of the reference model comprises employing an alignment process (para 85; para 97, lines 1-8).  Karpas does not teach employing an iterative closest point process.
Harmon teaches a process for constructing a personalized facial mask, comprising providing a 3D reference model representative of a human face, receiving a 3D facial target model corresponding to the face of the subject, performing a transformation of the reference model, and modifying parameters of a digital design model based on the transformed reference model to align the models based on identified feature points (para 28, lines 1-4; para 29; para 31, lines 1-5), wherein alignment of the models comprises employing an iterative closest point process (para 32).  It would have been obvious to one of ordinary skill in the art to employ an iterative closest point process because as taught by Harmon, this helps to more closely align the model in an efficient manner that ensures the best fit between the facial data and personalized mask (see, for example, Harmon, para 6, lines 1-10 and para 32).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Geng (U.S. Patent Application Publication No. 2006/0023228); Custom fit facial, nasal, and nostril masks.
Eikelis (U.S. Patent Application Publication No. 2011/0234581); Methods and systems for three-dimensional rendering of a virtual augmented replica of a product image merged with a model image of a human-body feature.
Xiaoli (U.S. Patent Application Publication No. 2016/0162604); Virtual mask alignment for fit analysis.
Karpas (U.S. Patent Application Publication No. 2015/0217520); System and methods for additively manufacturing highly customized structures.
Yu (U.S. Patent Application Publication No. 2019/0232013); Custom patient interface and methods for making same.
Choi (U.S. Patent Application Publication No. 2017/0256093); Apparatus for generating 3D volume mask model and method therefor.
Lucey (U.S. Patent Application Publication No. 2017/0173289); Methods and systems for providing interface components for respiratory therapy.
Oenning (U.S. Patent Application Publication No. 2018/0043122); Customized CPAP masks and related modeling algorithms.
Varady (U.S. Patent Application Publication No. 2018/0336737); Systems and methods for determining the scale of human anatomy from images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613